 
 
IV 
112th CONGRESS 
1st Session 
H. RES. 78 
In the House of Representatives, U. S.,

February 9, 2011
 
RESOLUTION 
Electing certain Members to certain standing committees of the House of Representatives. 
 
 
That the following named Members be, and are hereby, elected to the following standing committees of the House of Representatives:

Committee on the Budget:Mr. Woodall.

Committee on Science, Space, and Technology:Mr. Hultgren, Mr. Cravaack, Mr. Bucshon, and Mr. Benishek.

 
 
Karen L. Haas,Clerk.
